Citation Nr: 1234187	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  04-37 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a September 2003 rating decision by the RO in St. Paul, Minnesota, wherein the Veteran was denied service connection for PTSD and depression.  

As discussed in greater detail below, the record shows that the Veteran has received a number of diagnoses of acquired psychiatric disorders.  Thus, the Board has characterized the issue pertaining to an acquired psychiatric disorder as set forth on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder). 

In February 2008, and February 2011, the Board remanded the claims for additional development.  

The Veteran has been afforded several hearings before a hearing officer at the RO.  In addition, in November 2007, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  In a statement, received in November 2010, the Veteran indicated that he did not desire another hearing.  


FINDINGS OF FACT
1.  The Veteran's account of his alleged in-service is not credible.

2.  The Veteran does not have a diagnosis of PTSD based on a verified in-service stressor.

3.  The Veteran does not have an acquired psychiatric disorder, other than PTSD, that was caused by his service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The Veteran does not have an acquired psychiatric disorder, other than PTSD, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, which was caused by service.  Specifically, the contends that his PTSD resulted from an incident whereby he fell off of a pole during wireman training in early 1975, losing consciousness and sustaining injury to his right testicle.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for a psychosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2010).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3). 

At the outset, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force.  In fact, the Veteran himself has not asserted that he engaged in combat.  Moreover, a review of the information contained in the Veteran's personnel file and his DD Form 214 does not show that he participated in combat.  Further, his alleged stressor is not related to his "fear of hostile military or terrorist activity."  As such, the relaxed evidentiary standards set for above are not applicable to the Veteran's claim and the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 147.

A review of the relevant evidence shows that the Veteran's principal service duties were that of a "lineman" or "telephone installer [and] lineman," and that he was stationed at Fort Gordon, Georgia, from November 1974 to April 1975.  A July 1975 "discharge" memorandum states that the Veteran was recommended for an honorable discharge due to his "lack of initiative, . . . duty performance, . . . lack of military bearing, and] . . . failure to show improvement from the below listed counselings."  That statement is followed by a list of ten counselings for such things as lack of initiative, duty performance and uniform, and inability to adjust to military life.  An August 1975 memorandum entitled "Reason and Authority for Separation" lists the Veteran's reason for separation as:  "Failure to maintain acceptable standards for retention (Expeditious Discharge Program)."  

The Veteran's service treatment records (STRs) include an entrance examination report that notes an atrophic left testicle.  The STRs do not show complaints of, or treatment for, any psychiatric disorder or related symptoms.  They also do not show complaints of, or treatment for, any symptoms from a fall, or any hospitalization for such an injury.  In this regard, to the extent that the Veteran has asserted that he sustained a severe fall in 1974, or in February or March of 1975, with groin and back injuries, and a right lower leg cast, the Board notes that a report dated March 24, 1975, shows he was treated for a left knee injury while playing football.  The Veteran's July 1975 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  On his accompanying report of medical history, the Veteran denied having "frequent trouble sleeping," "depression or excessive worry," or "nervous trouble of any sort."  He stated: "I am in good health."

The Veteran's post-service medical evidence consists of VA treatment and examination reports, dated between 1978 and 2010, and private medical evidence.  During an August 1978 VA examination, the Veteran reported back and groin injuries resulting from a fall from a pole in April or June of 1975.  The diagnoses noted an atrophied and partially undescended right testicle, etiology undetermined, and history of a traumatic lumbar spine injury with muscle asymmetry as the principle finding.  (The Board parenthetically notes that this report was not based on a review of the Veteran's claims file.)

Two VA examination reports, dated in June 1994, show that the Veteran indicated a history of a right hernia and right testicle injury with orchiectomy at age eight.  He also reported a three-to-four year history of back pain.  There was no report of an inservice injury.  The diagnoses noted an atrophic right testis.  

A private treatment report from the Mission Care Detox Center, dated in November 2002, notes PTSD, which the Veteran associated with his service.  However, no specific stressors were mentioned.  A report from A.S.K., M.D., dated in January 2003, shows that the Veteran reported being assaulted at age eight, at which time he sustained injuries that included having his testicle shoved "inside of [him]."  He stated that he was out of school for one year due to his injuries.  He reported that he fell from a pole in 1974 and sustained another groin injury.  Provisional diagnoses were PTSD and poly-substance dependence, in tenuous remission.  

A report from N.K.L., M.D., dated in January 2003, shows that the Veteran reported an injury to his testicles at age eight, with his right lower leg casted to the hip, and a procedure "which he thought brought back his testicle to a normal position."  He also reported a right testicle injury during service in 1974 at Fort Gordon, which resulted in hospitalization, with his right lower leg casted.  He indicated that he was told that he had been given an artificial testicle.  He asserted that he could not perform his military duties due to his injuries, and that he subsequently received an expeditious discharge.  The Axis I diagnoses were PTSD, major depressive disorder, and "polysubstance abuse/dependence in early remission according to patient report."  

VA progress notes, dated between 2000 and 2007, show that beginning in 2002, he received treatment for psychiatric symptoms.  His diagnoses included PTSD, depression, panic attacks, bipolar disorder, cocaine dependence, and alcohol dependence.  A February 2003 report notes a history of participation in two substance abuse treatment programs, in 1989 and 2000.  A January 2005 report indicates admission into a substance abuse treatment program.  Reports dated in July 2005 indicate that he underwent a right orchiectomy, with prosthesis.  A September 2009 report notes a history of participation in four substance abuse treatment programs.  

A January 2010 VA PTSD examination report shows that the examiner reviewed the Veteran's claims folder.  The Veteran reported a history of three arrests for "assault (domestic abuse) with his girlfriend," but he denied a history of violence.  He reported that during service he had fallen six stories, with injuries to his buttocks and testicles.  He reported that two other soldiers also fell at that time.  He stated that he was hospitalized with a right testicle injury.  He also gave a history of a childhood injury to "a different testicle," and stated that he had no emotional problems due to that incident.  He reported that he had received an honorable discharge due to his "inability to sit up and maintain military status."  

The January 2010 VA examiner noted that his self-report "should be considered of questionable reliability."  The Veteran's MMPI-2 test results were invalid "due to extreme responding" and it was noted that "[t]he veteran did not provide a credible response to the test."  The Axis I diagnoses were bipolar I disorder, currently mixed episode with paranoid features, cocaine dependence, and prescription medication (opiod) abuse, provisional.  It was noted that the Veteran's bipolar disorder was "unrelated to military service."  The examiner noted that there is no independent verification, and no military or medical records, of the Veteran's claimed inservice injury.  The Veteran was noted to complain that there was a racially-motivated conspiracy to withhold benefits from him by VA and the Federal Government.  The examiner stated that he did not present a credible pattern of symptoms related to PTSD, and that his symptoms were more likely related to bipolar disorder.  The examiner noted that the Veteran had reported that most of his symptoms came on in 1980, five years after he left the service.  The examiner opined that "it appears less likely than not that his bipolar disorder or any other psychiatric disorder would be directly related to military service."  

The report of a July 2010 VA examination for mental disorders other than PTSD shows that the examiner reviewed the Veteran's claims file.  The Veteran reported a history of an inservice injury, after which he was given an Article 15 (nonjudicial punishment) because he could not stand in formation or do other activities required for service.  He also reported a second Article 15 for possession of marijuana.  He denied participation in combat.  He stated he had fallen off of a pole and injured his testicle and back, which required surgery for his testicle.  He reported a history of psychiatric treatment shortly after service "around age 24," and seven charges for domestic abuse.  The Axis I diagnoses were "[b]ipolar disorder currently depressed" and cocaine dependency.  The examiner stated that the Veteran appeared to have developed symptoms of depression, bipolar disorder, and some psychotic thinking around the mid-1980s, and that these symptoms developed when he was using cocaine heavily.  Manic-type symptoms were presented during his January 2010 VA examination.  The examiner ultimately concluded: "There is no evidence that the Vet[eran] began receiving mental health treatment until over 5 years after his release from service.  It is less likely as not the Vet[eran's] bipolar disorder is related to service."

At the outset, the Board finds that the Veteran is not a credible historian.  With regard to the Veteran's claim of service connection for PTSD, the Veteran's account of his alleged in-service has varied widely.  In some reports, he has stated his in-service fall from a pole occurred in 1974, or between April and June of 1975.  See September 1987 VA examination report; January 2003 reports from N.K.L., M.D., and A.S.K., M.D.; January 2005 VA progress note.  He has inconsistently reported whether any fatalities resulted from the accident, variously reporting no fatalities, one fatality, and two fatalities.  See Veteran's December 2002 letter (two deaths); April 2006 hearing transcript (two deaths); September 2009 VA progress note (one death); January 2010 VA examination report (no mention of any deaths).  He has reported in-service hospitalization as a result of the accident, but has also asserted that he was discharged instead of receiving any treatment.  See January 2003 VA progress notes (two reports).  

Notably, in a February 2008 decision, the Board determined that the Veteran's the Veteran's statements concerning an injury to his right testicle resulting from a fall off of a pole in service were not credible.  The Board's determination is this regard is incorporated herein.  The Board further points out that the Veteran's service treatment records (STRs) do not show treatment for the claimed injury, or any period of hospitalization.  Moreover, VA has previously denied a number of claims alleged to be residuals of this injury, to include claims of service connection for head trauma, a neurological condition with blackouts, and a testicle injury.  In his June 2002 application for VA disability compensation, the Veteran indicated that his PTSD and depression began in 1978, over two years after separation from service.  The Veteran is shown to have a long history of substance abuse, with participation in at least five inpatient detoxification programs.  He has been noted to have a history of psychiatric symptoms, to include hallucinations, and he has complained of memory difficulties.  VA progress notes also indicate that the Veteran was considered an unreliable historian, that he had shown "deceit and duplicity," and that he was "quite mendacious and manipulative."  See VA progress notes dated in April and May of 2003.  The Veteran's January 2010 MMPI-2 (Minnesota Multiphasic Personality Inventory) test results were deemed invalid "due to extreme responding" and because "[t]he veteran did not provide a credible response to the test."  

Thus, on account of the Veteran's inconsistencies and the objective evidence of record showing that the Veteran is not a credible historian, the Board finds that the Veteran is not credible in his account of the alleged in-service stressor.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Accordingly, the Board finds there to be no evidence that the alleged in-service stressor actually occurred.
As noted above, for service connection to be awarded for PTSD, there must be credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see Cohen, 10 Vet. App. at 138.  This evidence is lacking in this case.  Notably, the Board has determined that the Veteran is not a credible historian.  As to the objective evidence of record, there are no official reports of the alleged in-service fall, nor do service personnel or STRs contain any notation of an in-service fall or hospitalization.  In summary, the Board finds that the evidence is insufficient to show that the claimed stressor occurred.  As there is no verified stressor upon which a diagnosis of service-related PTSD may be based, the Board finds that the preponderance of the evidence is against the claim that the Veteran sustained a fall during service, and that the claim for PTSD must be denied as a crucial element of service connection is lacking.  38 C.F.R. § 3.304(f). 

The Board also finds that a preponderance of the evidence shows that the Veteran does not have PTSD.  In this regard, the Board finds that the January and July 2010 VA examination reports are highly probative.  In particular, the January 2010 VA PTSD examination report shows that the examiner determined that the Veteran did not meet the criteria for PTSD.  Aside from substance abuse, both 2010 VA examination reports show that the Veteran's only Axis I diagnosis was bipolar disorder.  The Board finds that the examiner's assessments were based upon a review of the claims folder and examination of the Veteran, to include psychiatric testing, and their conclusions are accompanied by sufficient explanations.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

While the private medical evidence of record, as well as the VA treatment notes, indicates diagnoses of PTSD, there is no indication that those diagnoses were rendered in accordance with the criteria set forth in the DSM-IV.  Indeed, the DSM-IV criteria specifically requires the person has been exposed to a traumatic event in which the person has experienced, witnessed, or been confronted with an event or events that involve actual or threatened death or serious injury, or a threat to the physical integrity of oneself or others, and the person's response involved intense fear, helplessness, or horror.  See DSM-IV at 209-11.  As the PTSD diagnoses contained in these records are based on the Veteran's allegations of an unverified stressor witnessed during service, and the Board has determined that he is not a credible historian and that the alleged in-service stressor did not occur, the evidence is insufficient to establish a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f); 

In sum, the Board finds that there is no basis to establish service connection for PTSD.  In reaching the conclusion that the claim must be denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the greater weight of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Turning to the Veteran's other diagnosed psychiatric disorders, the Board also finds that service connection is not warranted for any acquired psychiatric disorder other than PTSD.

Again, the Veteran's STRs do not show treatment for, or a diagnosis of, an acquired psychiatric disorder.  The medical post-service evidence shows that beginning in 2002, the Veteran received treatment for psychiatric symptoms.  His diagnoses include depression, panic attacks, bipolar disorder, cocaine dependence, and alcohol dependence.  However, no medical professional has linked any of the Veteran's psychiatric disorders to service.

As the Veteran was not treated for psychiatric symptoms during service, and a psychiatric condition was not noted upon separation from service, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest post-service medical evidence of a psychiatric disorder is dated in 2002, which is about 26 years after separation from service.  The Veteran has been found to be not credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent and probative evidence to show that an acquired psychiatric disorder is related to the Veteran's period of military service.  In this regard, the only competent opinion is found in the July 2010 VA examination report, and this opinion weighs against the claim as the VA examiner opined that the Veteran's bipolar disorder was not related to service.  Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

In finding that service connection is not warranted for an acquired psychiatric disorder, the Board is cognizant of the fact that lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  The Board notes, however, that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau, 492 F.3d at 1374-75; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his diagnosed psychiatric disabilities, especially in light of the fact that the evidence fails to demonstrate the onset of chronic disability in service, and the fact that the VA examiner opined against a nexus to service, at least with respect to the Veteran's bipolar disorder.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

II.  Notice and Assistance

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent that the March 2010 VCAA notice was sent after the RO decisions that are the basis for this appeal, there is no presumption that any timing or content notice error resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden of demonstrating prejudicial error on appeal).  The Board finds that any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the Veteran has demonstrated actual knowledge of what was necessary to substantiate the claims.  In this regard, the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as he has been afforded the opportunity to submit additional argument and evidence, which he has done, and he addressed the issues at hearings at the RO on four occasions, and at a hearing before a Veterans Law Judge in November 2007.  In addition, a review of the Veteran's submissions, and the transcripts of his hearings, indicates an accurate understanding of the issues on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  Id.  

Further, subsequent to the March 2010 VCAA notice letter, the Veteran's claims were readjudicated in July 2010 and in May 2012.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Accordingly, the Veteran was not precluded from participating effectively in the processing of these claims and the notice did not affect the essential fairness of the decision. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available STRs, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded examinations, and an etiological opinion has been obtained.  The RO has obtained the Veteran's service personnel file, and his VA and non-VA medical records.  In this regard, in March 2010, the Appeals Management Center (AMC) issued a memorandum in which it detailed the attempts that had been made to obtain the Veteran's records from the Records Management and Declassification Agency (RMDA).  The AMC concluded that all procedures to obtain these records had been correctly followed and that "[a]ll efforts to obtain the records have been exhausted [and f]urther attempts would be futile."  See 38 C.F.R. § 3.159(d).  The Veteran was informed of these actions and of the RMDA's response.  An attempt was also made to obtain the Veteran's records from the Social Security Administration (SSA), as directed in the Board's February 2011 remand.  However, SSA responded that the Veteran's records had been destroyed.

The Board has considered the Veteran's representative's arguments that there are VA records that have not been associated with the claims file, and for which a formal finding of unavailability have not been made.  However, the representative acknowledged that the Veteran did not respond the VA's duty-to-assist letter.  It appears that all available VA treatment reports have been obtained, and the representative did not identify the allegedly missing VA records.  Accordingly, no further development is warranted.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The representative also argues that the 2010 VA examination reports are "too old" and that a remand for another VA examination is therefore warranted.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Board notes that no additional medical evidence has been added to the claims file since the July 2010 VA examination report, and finds that the medical evidence of record is sufficient to render a decision on the claims.  Id. at 183.  Finally, it is argued that the July 2010 VA examiner "should not have concluded the Veteran's condition was not related to service solely because the Veteran experienced symptoms several years after discharge," as this is incompatible with 38 C.F.R. § 3.304(d).  The representative further argues that the 2010 examiner "did not consider all psychiatric conditions possible according to the Veteran's record, namely, major depressive disorder."  However, the Board can find no deficiency in the July 2010 VA examiner's opinion.  While a lack of a formal finding of a disability during service is not dispositive of a claim, see e.g., Hensley v. Brown, 5 Vet. App. 155 (1993), there is no authority for the proposition that the length of time between discharge and the onset of symptomatology is not a valid consideration in an etiological opinion.  Furthermore, there is nothing in Clemons, supra, which requires an examiner to provide an etiological opinion as to every single diagnosis of an acquired psychiatric disorder in a veteran's history.  Regulations contemplate that psychiatric diagnoses may change over time.  See 38 C.F.R. § 4.125(b) (2011).  The relevant issue is whether any currently existing psychiatric disorder is related to a veteran's service.  38 C.F.R. § 3.303.  In this case, the VA examiner determined that the Veteran's current Axis I diagnoses were bipolar disorder and cocaine dependency, and that the Veteran's bipolar disorder is not related to his service.  The examiner noted that the Veteran's psychiatric symptoms began around the mid-1980s (i.e., well after service) and the examiner's conclusion is adequately explained.  See Neives-Rodriguez, supra.  Accordingly, the Board finds that the 2010 VA examination reports are not inadequate, and that a remand for another examination is not warranted.  

In February 2011, the Board remanded these claims.  The Board directed that the Veteran be contacted and requested to provide the names and addresses of all medical care providers who treated him for mental health problems since his discharge from active duty, and that an attempt be made to obtain any identified records.  The Board further directed that the Veterans' records be obtained from the SSA.  Finally, the Board directed that the Veteran be informed of the specific records the RO is unable to obtain, the efforts that the RO made to obtain those records, any further action to be taken by the RO with respect to the claim, and that he is ultimately responsible for providing the evidence.  

In February 2011, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions.  In March 2011, the SSA stated that any medical records had been destroyed.  That same month, the AMC issued a memorandum in which it detailed the attempts that had been made to obtain the Veteran's SSA records.  The AMC concluded that all attempts to obtain the records had been correctly followed and that "[a]ll efforts to obtain the records have been exhausted [and f]urther attempts would be futile."  That same month, the AMC notified that Veteran and his representative that any further attempts to obtain additional SSA records would be futile.  See 38 C.F.R. § 3.159(e) (2011).  In March 2012, the Veteran was again notified that no records could be obtained from the RMDA.  He was requested to identify any health care providers who had treated him for mental health problems, and he was provided with a VA Form 21-4142.  There is no record of a reply that is responsive to this letter.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


